                                                                 Case 2:20-bk-13530-BR           Doc 27 Filed 05/26/20 Entered 05/26/20 21:17:14             Desc
                                                                                                  Main Document    Page 1 of 8


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                                                                  6 LLC.

                                                                  7

                                                                  8                                UNITED STATES BANKRUPTCY COURT
                                                                  9                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                         LOS ANGELES DIVISION
                                                                 11 In re                                                  Case No. 2:20-bk-13530-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 JADELLE JEWELRY AND DIAMONDS,
                               Costa Mesa, California 92626




                                                                                                                           Chapter 7
                                                                    LLC,
                                                                 13                                                        EVIDENTIARY OBJECTIONS TO
                                                                                    Putative Debtor.                       DECLARATION OF VICTOR FRANCO
                                                                 14                                                        IN SUPPORT OF PETITIONING
                                                                                                                           CREDITORS’ MOTION FOR
                                                                 15                                                        APPOINTMENT OF INTERIM
                                                                                                                           CHAPTER 7 TRUSTEE
                                                                 16
                                                                                                                           DATE:       June 9, 2020
                                                                 17                                                        TIME:       10:00 a.m.
                                                                                                                           CTRM:       1668
                                                                 18                                                                    255 E. Temple Street
                                                                                                                                       Los Angeles, CA 90012
                                                                 19

                                                                 20

                                                                 21 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 22               Jadelle Jewelry and Diamonds, LLC objects to the following portions of the Declaration
                                                                 23 of Victor Franco in Support of Petitioning Creditors’ Motion For Appointment Of Interim

                                                                 24 Chapter 7 Trustee [Docket No. 16]:

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2825507.1                                                                 EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR        Doc 27 Filed 05/26/20 Entered 05/26/20 21:17:14         Desc
                                                                                               Main Document    Page 2 of 8



                                                                  1           Objectionable Material               Grounds for Objection            Ruling

                                                                  2    ¶ 3 (Decl. at 3:2-8.) "It is my         Lack of Foundation (FRE 601 and      Sustained
                                                                       concern, which I am sure is shared      602)
                                                                  3    by other known and unknown                                                   Overruled
                                                                       creditors and victims of Jadelle        Lack of Personal Knowledge (FRE
                                                                  4    and the Rechnitz's, that unless an      602)
                                                                       interim trustee is appointed, any
                                                                  5    remaining assets of Jadelle will be     Improper opinion testimony (FRE
                                                                       further dissipated. In my opinion,      701 and 702)
                                                                  6    based on the fraud that was
                                                                       perpetrated on me, there is a           Vague.
                                                                  7    serious, immediate, and urgent
                                                                       need for the appointment of an          Improper legal conclusions and
                                                                  8    interim trustee to preserve the         improper opinion testimony (FRE
                                                                       property of, and prevent loss to,       701 and 702)
                                                                  9    Jadelle's estate. Any delay in the
                                                                       appointment of an interim trustee
                                                                 10    is likely to further jeopardize the
                                                                       estate to the detriment and
                                                                 11    prejudice of myself and other
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                       creditors."
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                       ¶ 4 (Decl. at 3:9-12.) "Jadelle and     Lack of Foundation (FRE 601 and      Sustained
                                                                 13    its predecessor, Jadelle, Inc.          602)
                                                                       ('Jadelle Inc.' and together with the                                        Overruled
                                                                 14    'Debtor' or 'Jadelle,' the 'Jadelle     Lack of Personal Knowledge (FRE
                                                                       Entities'), which are owned and         602)
                                                                 15    controlled by Jona and Rachel,
                                                                       borrowed money from pursuant to         Improper legal conclusions and
                                                                 16    a written agreement."                   improper opinion testimony (FRE
                                                                                                               701 and 702)
                                                                 17

                                                                 18

                                                                 19

                                                                 20    ¶ 5 (Decl. at 5:17-21.) "The            Best Evidence Rule (FRE 1002)        Sustained
                                                                       original principal amount in the
                                                                 21    Debt Agreement is $2,850,000,                                                Overruled
                                                                       accruing interest at the rate of 9%
                                                                 22    per month, however, the total debt
                                                                       owed to me under the Debt
                                                                 23    Agreement later increased to
                                                                       $5,800,000. The maturity dates
                                                                 24    are reflected in the Debt
                                                                       Agreement. Pursuant to the Debt
                                                                 25    Agreement, the loans were
                                                                       secured by jewelry delivered to
                                                                 26    me, as well as a 2012 Bugatti
                                                                       vehicle."
                                                                 27

                                                                 28

                                                                      2825507.1                                         2                   EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR        Doc 27 Filed 05/26/20 Entered 05/26/20 21:17:14             Desc
                                                                                               Main Document    Page 3 of 8



                                                                  1           Objectionable Material               Grounds for Objection                Ruling

                                                                  2    ¶ 6 (Decl. at 3:22-24.) "Jona          Lack of Personal Knowledge (FRE           Sustained
                                                                       tendered over $7,000,000 worth of      602)
                                                                  3    diamonds to be as a collateral                                                   Overruled
                                                                       against the loan evidenced by the      Improper opinion testimony (FRE
                                                                  4    Debt Agreement."                       701 and 702)
                                                                  5
                                                                       ¶ 6 (Decl. at 3:24-27.) "In late       Inadmissible hearsay (FRE 801)            Sustained
                                                                  6    December of 2019, after I learned
                                                                       that Jona was sentenced for crimes     Relevance (FRE 401) as to Mr.             Overruled
                                                                  7    in New York, Jona advised me           Rechnitz's sentencing and prior
                                                                       that he was going to get a credit      criminal conviction.
                                                                  8    line and he asked for the release of
                                                                       the diamond collateral in exchange     Inadmissible under FRE 609 as to
                                                                  9    for payment in full."                  Mr. Rechnitz's prior criminal
                                                                                                              conviction .
                                                                 10

                                                                 11    ¶ 6 (Decl. at 3:27-4:2.) "This         Lack of Foundation (FRE 601 and           Sustained
SMILEY WANG-EKVALL, LLP




                                                                       representation by Jona was false       602)
                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12    when it was made to me and Jona
                               Costa Mesa, California 92626




                                                                                                                                                        Overruled
                                                                       knew the representation was false      Lack of Personal Knowledge (FRE
                                                                 13    at the time it was made. Jona then     602)
                                                                       persuaded me and my brother to
                                                                 14    deliver the diamond collateral to      Noval does not have personal
                                                                       Jadelle's and the Rechnitz's office    knowledge of whether Jona's alleged
                                                                 15    located at 9454 Wilshire               representations were false at the time
                                                                       Boulevard in Beverly Hills."           they were made.
                                                                 16
                                                                                                              Improper legal conclusions and
                                                                 17                                           improper opinion testimony (FRE
                                                                                                              701 and 702)
                                                                 18
                                                                                                              Vague
                                                                 19
                                                                       ¶ 7 (Decl. at 4:3-23.) "In order to    Lack of Foundation (FRE 601 and           Sustained
                                                                 20    induce me to authorize the return      602)
                                                                       of the diamonds which I was                                                      Overruled
                                                                 21    originally given as collateral for     Lack of Personal Knowledge (FRE
                                                                       the Debt Agreement, I was given        602)
                                                                 22    two checks made payable to me
                                                                       which were drawn on Jadelle's          Improper legal conclusions and
                                                                 23    bank account at Wells Fargo            improper opinion testimony (FRE
                                                                       Bank. The checks were dated            701 and 702)
                                                                 24    January 14, 2020, and January 16,
                                                                       2020, in the amounts of                Inadmissible hearsay (FRE 801)
                                                                 25    $2,500,000 and $1,300,000,
                                                                       respectively. True and correct
                                                                 26    copies of the January 14, 2020,
                                                                       and January 16, 2020, checks are
                                                                 27    attached hereto as Exhibit "B" and
                                                                       incorporated herein by reference.
                                                                 28

                                                                      2825507.1                                        3                        EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR         Doc 27 Filed 05/26/20 Entered 05/26/20 21:17:14        Desc
                                                                                                Main Document    Page 4 of 8



                                                                  1           Objectionable Material               Grounds for Objection            Ruling

                                                                  2    Even though the amounts were
                                                                       significant, Jona represented the
                                                                  3    checks were good and could be
                                                                       cashed. I had no reason to doubt
                                                                  4    Jona since he gave me absolutely
                                                                       no indication that he was literally
                                                                  5    going to steal millions of dollars
                                                                       from me by tendering worthless
                                                                  6    checks in exchange for the return
                                                                       of the collateral. In order to foster
                                                                  7    his image as an honest, deeply
                                                                       religious, family-oriented, and
                                                                  8    trustworthy person, Jona even
                                                                       introduced my brother to his own
                                                                  9    children, who he constantly had
                                                                       with him at Jadelle's business.
                                                                 10    Thus, my brother and I were
                                                                       shocked when we learned that
                                                                 11    Jona tendered $3,800,000 in
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                       knowingly worthless checks,
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                       which everyone knows is illegal.
                                                                       To my surprise and horror, the
                                                                 13    checks were returned "NSF" at the
                                                                       time of tender. Consequently, at
                                                                 14    the time I received the two Jadelle
                                                                       checks in exchange for my
                                                                 15    agreement to surrender the
                                                                       diamond collateral, it was clear
                                                                 16    that neither Jadelle nor the
                                                                       Rechnitz's had any intention of
                                                                 17    honoring the checks. And but for
                                                                       the tendering and receipt of the
                                                                 18    two checks, I never would have
                                                                       agreed to release the diamond
                                                                 19    collateral back to Jadelle and the
                                                                       Rechnitz's. As a result of Jona's
                                                                 20    and Jadelle's fraud, I was
                                                                       financially crippled and mentally
                                                                 21    paralyzed."
                                                                 22    ¶ 8 (Decl. at 4:24-5:4.) "After I       Lack of Foundation (FRE 601 and      Sustained
                                                                       was defrauded, and in order to buy      602)
                                                                 23    himself and Jadelle more time,                                               Overruled
                                                                       Jona enlisted a series of well-         Lack of Personal Knowledge (FRE
                                                                 24    known and reputable attorneys to        602)
                                                                       contact my equally well-known
                                                                 25    and reputable attorney to pretend       Improper legal conclusions and
                                                                       that payment on the Debt                improper opinion testimony (FRE
                                                                 26    Agreement would be forthcoming          701 and 702)
                                                                       from family members. Each
                                                                 27    attorney would set forth promises       Vague
                                                                       or hopes that never panned out.
                                                                 28

                                                                      2825507.1                                        4                    EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR        Doc 27 Filed 05/26/20 Entered 05/26/20 21:17:14        Desc
                                                                                               Main Document    Page 5 of 8



                                                                  1           Objectionable Material              Grounds for Objection            Ruling

                                                                  2    Jona would then keep changing
                                                                       attorneys to keep this scam alive
                                                                  3    by giving me false hope. I later
                                                                       learned that a number of these
                                                                  4    family members had written letters
                                                                       to the court for Jona's sentencing.
                                                                  5    Needless to say, none of these
                                                                       family members ever paid back a
                                                                  6    portion of the Debt Agreement.
                                                                       My attorney documented
                                                                  7    everything in emails to Jona's
                                                                       personal attorneys and family
                                                                  8    attorneys."
                                                                  9    ¶ 9 (Decl. at 5:5-9.) "In reality,     Lack of Foundation (FRE 601 and      Sustained
                                                                       Jadelle and Jona not only              602)
                                                                 10    liquidated my diamond collateral                                            Overruled
                                                                       and the funds I agreed to and, did,    Lack of Personal Knowledge (FRE
                                                                 11    in fact, loan pursuant to the Debt     602)
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                       Agreement, but they refused to
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                       disclose to me either the
                                                                       whereabouts of the diamonds, if
                                                                 13    the diamonds were liquidated or
                                                                       transferred to third parties,
                                                                 14    including family members, or how
                                                                       the original loan proceeds were
                                                                 15    spent."
                                                                 16
                                                                       ¶ 10 (Decl. at 5:10-17.) "After        Lack of Foundation (FRE 601 and      Sustained
                                                                 17    realizing that I had been swindled     602)
                                                                       and defrauded by Jadelle and the                                            Overruled
                                                                 18    Rechnitz's, on the advice of           Lack of Personal Knowledge (FRE
                                                                       counsel I immediately filed a          602)
                                                                 19    police report with the Beverly
                                                                       Hills Police Department. On            Improper legal conclusions and
                                                                 20    January 16, 2020, with the             improper opinion testimony (FRE
                                                                       assistance of a local Beverly Hills    701 and 702)
                                                                 21    attorney that new my local
                                                                       Beverly Hills attorney for over 30
                                                                 22    years, Jona drafted more
                                                                       documents and an additional
                                                                 23    check dated January 22, 2020, in
                                                                       the amount of $4,500,000, once
                                                                 24    again drawn on Jadelle's bank
                                                                       account at Wells Fargo Bank, in
                                                                 25    order to induce me to not disclose
                                                                       and reveal to any third parties that
                                                                 26    Jona's fraudulent conduct through
                                                                       Jadelle had only grown in scope
                                                                 27    and size."

                                                                 28

                                                                      2825507.1                                       5                    EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR        Doc 27 Filed 05/26/20 Entered 05/26/20 21:17:14           Desc
                                                                                               Main Document    Page 6 of 8



                                                                  1           Objectionable Material               Grounds for Objection              Ruling

                                                                  2    ¶ 11 (Decl. at 5:24-6:5.) "As          Lack of Foundation (FRE 601 and         Sustained
                                                                       evident by its language, the           602)
                                                                  3    January 16, 2020, document                                                     Overruled
                                                                       requested that I keep Jona's and,      Lack of Personal Knowledge (FRE
                                                                  4    hence, Jadelle's, fraud and            602)
                                                                       breaches confidential until January
                                                                  5    23, 2020. It also reaffirmed that      Improper legal conclusions and
                                                                       Jona and Jadelle accepted full         improper opinion testimony (FRE
                                                                  6    liability for the amount owed and      701 and 702)
                                                                       there was no dispute whatsoever
                                                                  7    between myself and Jadelle.            Best Evidence Rule (FRE 1002)
                                                                       Similarly, it is my belief that once
                                                                  8    someone tenders you a check this
                                                                       represents an unequivocal promise
                                                                  9    to pay and that there is no dispute
                                                                       as to the debt being owed. As
                                                                 10    before, however, the January 22,
                                                                       2020, check also was returned by
                                                                 11    the bank NSF. In other words, I
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                       was defrauded yet again. The
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                       attorney who had the pre-existing
                                                                       relationship with my attorney
                                                                 13    withdrew from representing Jona
                                                                       shortly after discovering that
                                                                 14    Jadelle and Jona had once again
                                                                       tendered an NSF check."
                                                                 15
                                                                       ¶ 12 (Decl. at 6:26.) "Then, on        Lack of Personal Knowledge (FRE         Sustained
                                                                 16    February 4, 2020, Jona retained a      602)
                                                                       well-known criminal defense                                                    Overruled
                                                                 17    attorney who my counsel also           Lack of authentication (901)
                                                                       knew going back to the federal
                                                                 18    public defender's office. Jona's       Inadmissible hearsay in violation of
                                                                       newly retained criminal defense        FRE 801
                                                                 19    attorney in Los Angeles sent a
                                                                       carefully scripted mass email to       Best Evidence Rule (FRE 1002)
                                                                 20    many of Jadelle's and Jona's
                                                                       purported victims, including me.       Improper legal conclusions and
                                                                 21    The February 4, 2020, email reads      improper opinion testimony (FRE
                                                                       as follows: "We write with an          701 and 702) as to "lulling."
                                                                 22    update on Jona Rechnitz. A
                                                                       family member of Mr. Rechnitz          The email attached as Ex. E has not
                                                                 23    has informed our law firm that the     been authenticated by someone with
                                                                       family member is seeking to            personal knowledge. The contents of
                                                                 24    refinance certain real property in     the email also constitute hearsay.
                                                                       order to satisfy Mr. Rechnitz's
                                                                 25    outstanding liabilities. We            Inadmissible settlement
                                                                       currently have no visibility into      communication (FRE 408)
                                                                 26    the family member's interest in the
                                                                       property, the value of the property,
                                                                 27    or what, if any equity, the family
                                                                       member has in it. If you are
                                                                 28

                                                                      2825507.1                                        6                      EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR         Doc 27 Filed 05/26/20 Entered 05/26/20 21:17:14              Desc
                                                                                                Main Document    Page 7 of 8



                                                                  1           Objectionable Material                   Grounds for Objection              Ruling

                                                                  2    represented by counsel, please let
                                                                       us know and provide your
                                                                  3    counsel's contact information.
                                                                       Our client's desire is to resolve this
                                                                  4    matter amicably." A true and
                                                                       correct copy of the February 4,
                                                                  5    2020, email is attached hereto as
                                                                       Exhibit "E" and incorporated
                                                                  6    herein by reference. The "lulling"
                                                                       email was the latest in a series of
                                                                  7    similarly false efforts to convince
                                                                       me that the debt owed under the
                                                                  8    Debt Agreement would be
                                                                       satisfied."
                                                                  9
                                                                       ¶ 13 (Decl. at 7.) "In my opinion        Lack of Foundation (FRE 601 and           Sustained
                                                                 10    as one of the three petitioning          602)
                                                                       creditors in Jadelle's involuntary                                                 Overruled
                                                                 11    petition, the appointment of an          Lack of Personal Knowledge (FRE
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                       interim trustee during the period        602)
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                       between now and when an order
                                                                       for relief is entered is crucial to      Improper legal conclusions and
                                                                 13    protect and preserve the assets of       improper opinion testimony (FRE
                                                                       Jadelle and to prevent any further       701 and 702)
                                                                 14    irreparable harm to me and other
                                                                       similarly situated creditors."           Vague
                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19                                              Respectfully submitted,
                                                                 20 DATED: May 26, 2020                          SMILEY WANG-EKVALL, LLP
                                                                 21

                                                                 22                                              By:           /s/ Michael L. Simon
                                                                                                                        ROBERT S. MARTICELLO
                                                                 23                                                     MICHAEL L. SIMON
                                                                                                                        Attorneys for Jadelle Jewelry and Diamonds,
                                                                 24
                                                                                                                        LLC.
                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2825507.1                                           7                    EVIDENTIARY OBJECTIONS
        Case 2:20-bk-13530-BR                      Doc 27 Filed 05/26/20 Entered 05/26/20 21:17:14                                     Desc
                                                    Main Document    Page 8 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Evidentiary Objections to Declaration of Victor
Franco in Support of Petitioning Creditors' Motion for Appointment of Interim Chapter 7 Trustee will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/26/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    • Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    • Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    • Robert S Marticello Rmarticello@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    • Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    • Neal Salisian ECF@salisianlee.com
    • United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 05/26/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal:
Hon. Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 05/26/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
